Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues: “Tshouva describes a control flow verification in intermediate code files. However Tshouva fails to teach or suggest an setting information having redundant codes (Remarks pg. 9)”
	The Examiner respectfully disagrees. Applicant’s specification in Paragraph [0033] describes a redundant code may be “a hash value.” 
	Tshouva teaches a “rolling hash value” in Paragraph [0059]. Therefore Tshouva teaches a redundant code.

	Applicant argues: “Tshouva is silent regarding any processing units for execution of the data processing. Further, Tshouva fails to disclose the receipt of any setting information that includes information relating to a processing unit for execution of data processing (Remarks pg. 9).”
	The Examiner respectfully disagrees. Tshouva teaches “runtime execution sequence” in paragraph [0059] which may broadly be considered “execution of data processing.” 

	Applicant has added new dependent claims which require a new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tshouva (US 2020/0159553) 


Regarding Claim 1,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines); 
a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first processing information (Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path), 
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information (Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine (Figure 2, constructor 210),, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit for execution of the data processing is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values);
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present), wherein the receiver generates the setting information by calculating the first redundant code from the first processing information and writes the generated setting information to the storage (Paragraph [0060] teaches calculating the first redundant code (i.e.  runtime execution path)


Regarding Claim 5,

Tshouva (US 2020/0159553) teaches the data processing apparatus according to claim 4, wherein the second calculation code is calculated from a program for implementation of the processing unit (Figure 2, processor 204)(Paragraph [0059-0060] teaches second calculation code)

Regarding Claim 6,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines): 
a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first processing information (Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path), 
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information (Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values); 
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present), wherein the receiver generates the setting information by calculating the second redundant code based on the second processing information and writes the generated setting information to the storage (Paragraph [0060] teaches calculating rolling hash).

Regarding Claim 7,

Tshouva (US 2020/0159553) teaches a data processing apparatus comprising: 
a receiver to receive a setting for data processing to be executed with respect to data (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines);
 a storage to store setting information that includes first processing information indicating the setting received by the receiver and a first redundant code corresponding to the first processing information(Figure 2, storage 206)(Figure 1, 110, teaches a flow validation code segment to verify the runtime execution path),
the first processing information including second processing information relating to a processing unit for execution of the data processing and a second redundant code corresponding to the second processing information(Paragraph [0059] teaches a rolling hash value of the runtime execution sequence “each calculated for a different predefined number of most recently registered routines”); 
a determiner to determine, based on comparison between the first redundant code and a first calculation code that is calculated from the first processing information, whether a first validity is present for the setting information, and to determine, based on comparison between the second redundant code and a second calculation code that is calculated based on the second processing information, whether a second validity relating to the processing unit is present (Paragraph [0059-0060] teaches upon comparing the runtime execution path and the rolling hash values for the registered routines against known valid execution paths and hash values);  
and a controller to transmit data to the processing unit when the determiner determines that the first validity is present and the second validity is present, thereby causing the processing unit to execute the data processing (Figure 1, 114, teaches transmitting the data to execute processing when validity is present),
 wherein the receiver receives determination information that is to be used for determining whether the first validity is present and whether the second validity is present, and the determiner determines, based on the determination information, determines whether the first validity is present and whether the second validity is present (Figure 2, input 202)(Figure 1, 102 receive one or more intermediate code files each comprising a plurality of routines)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tshouva in view of Unagami (US 2011/0246783).


Regarding Claim 10,

Tshouva teaches the data processing apparatus of claim 1, but does not explicitly teach wherein the second processing information includes a value of a processing parameter.
Unagami (US 2011/0246783) teaches wherein the second processing information includes a value of a processing parameter (Paragraph [0159] teaches a verification value indicating a correspondence between input data and output data for the sub-process as expected from normal operations of the decryptor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tshouva with the processing parameter of Unagami
The motivation is to provide a value for verification (Paragraph [0159] of Unagami)

Regarding Claim 11,

 Tshouva teaches the data processing apparatus of claim 1, but does not explicitly teach wherein the second processing information indicates a type of a subprocess to be executed in the data processing by a corresponding one of processing units.
Unagami (US 2011/0246783) teaches indicating a type of a subprocess to be executed in the data processing by a corresponding one of processing units (Paragraph [0623] teaches a sub-process is a decryption type of sub-process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tshouva with identifying the type of subprocess and the results would be predictable (i.e. the subprocess would have a type)


Regarding Claim 12,

Tshouva teaches the data processing apparatus of claim 1, wherein the second processing information indicates a location of a software module (Paragraph [0092, 0094] teaches location of memory address for software) 
Tshouva does not explicitly teach wherein the software module is for execution of a subprocess to be executed in the data processing.
Unagami (US 2011/0246783) teaches indicating a subprocess to be executed in the data processing by a corresponding one of processing units (Paragraph [0623] teaches a sub-process is a decryption type of sub-process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tshouva with execution of a subprocess and the results would be predictable (i.e. the software would execute subprocess)


Regarding Claim 13,

Tshouva teaches the data processing apparatus of claim 1, but does not explicitly teach wherein the second processing information indicates an order-of-execution in which a subprocess in the data processing is to be executed.
Unagami teaches wherein the second processing information indicates an order-of-execution in which a subprocess in the data processing is to be executed (Paragraph [0711] teaches order of execution in which a subprocess is to be executed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tshouva with the order of execution of Unagami
The motivation is to determine the sequence of proper execution (Paragraph [0713] of Unagami)

Regarding Claim 14,

Tshouva teaches the data processing apparatus of claim 1, but does not explicitly teach wherein the second processing information includes a plurality of pieces of second processing information, each piece corresponding to a different subprocess in the data processing to be executed.
Unagami teaches wherein the second processing information includes a plurality of pieces of second processing information, each piece corresponding to a different subprocess in the data processing to be executed (Paragraph [0713] teaches ID for different subprocesses, (ID1, ID2, ID3))
The motivation is to determine the sequence of proper execution (Paragraph [0713] of Unagami)

Regarding Claim 15,

Tshouva teaches the data processing apparatus of claim 1, but does not explicitly teach further comprising: a plurality of processing units each configured to execute a different subprocess in the data processing.
Unagami teaches a plurality of processing units each configured to execute a different subprocess in the data processing (Paragraph [0610] teaches different modules execute different subprocesses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Tshouva to have different modules to execute different subprocesses and the results would be predictable (i.e. different units executed different subprocesses)

Regarding Claim 16,

Tshouva and Unagami teaches the data processing apparatus of claim 15, wherein the second processing information identifies one of the plurality of processing units for execution of a subprocess in the data processing (Paragraph [0713] teaches ID for different subprocesses, (ID1, ID2, ID3)).

Regarding Claim 17,

Claim 17 is similar in Claim 16 and is rejected for a similar rationale. Wherein the previous and next subprocesses are identified in (ID1, ID2, ID3) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439